Citation Nr: 1201105	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  03-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for a service-connected right great toe disability, including status post bunionectomy with metatarsalgia, evaluated as 10 percent disabling prior to July 21, 2004, and as 20 percent disabling thereafter.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to September 1983.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

On February 13, 2006, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the February 2006 hearing has since retired from the Board.  In November 2011, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the February 2006 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  The Veteran replied later in November that he did not desire to appear at another hearing.

The Board notes that the instant matters were previously before the Board in August 2006, at which time the Board awarded an evaluation of 20 percent for the Veteran's service-connected right great toe disability, previously rated as 10 percent disabling, and denied service connection for back and left hip disabilities, as well as denied entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence following a fracture of the right fifth metatarsal.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  

In January 2008, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision with respect to all issues other than entitlement to a temporary total evaluation.  (The Joint Motion noted that the Veteran no longer wished to pursue his appeal of the Board's denial of a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence following a fracture of the right fifth metatarsal.)  The parties' Joint Motion was granted by the Court that same month.  In the Joint Motion, the parties agreed that the Board had erred in concluding that the factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), were not for consideration in connection with the Veteran's claim for a higher rating for his great right toe disability.  The parties further agreed that the Board failed to secure all potentially relevant treatment records and had not ensured that the Veteran had been supplied with adequate VA examinations in connection with his claims of service connection for back and left hip disabilities.  

On remand from the Court, the Board, in a June 2009 action, remanded the three claims for further development.  The Board also noted that in February 2006, the Veteran had filed a claim for a disability rating in excess of 20 percent for his service-connected left foot plantar fasciitis, which the RO denied in a January 2007 decision.  The Veteran filed a notice of disagreement, but had not been issued a statement of the case (SOC).  The Board thus directed the agency of original jurisdiction (AOJ) to issue an SOC addressing the issue of entitlement to an increased disability rating for left foot plantar fasciitis.  An SOC with respect to that claim was issued in July 2011.  As far as can be determined by the record now before the Board, the Veteran has not filed a substantive appeal with respect to this left foot issue.  Thus, the matter is not before the Board.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As noted in the introduction, the Veteran's claim of service connection for a back disability was previously before the Board in June 2009.  At that time, the Board remanded the matter, in part, for the AOJ to attempt to obtain any records for the Veteran related to treatment which it stated the Veteran had purportedly received at the VA Medical Center (VAMC) in Des Moines, Iowa, in 1984 or 1985.  Regretfully, the AOJ requested from the Omaha, Nebraska, VAMC, rather than the Des Moines, Iowa, VAMC, as indicated in the Board's June 2009 remand.  In September 2009, the Omaha VAMC returned that request, indicating that it had no record of ever having treated the Veteran.  The Omaha VAMC instructed that the request should be referred to the Des Moines VAMC.  A specific request for records pertaining to the Veteran for treatment at Des Moines VAMC in 1984 and 1985 was not made.  

In light of this mistaken identification, the Board finds that the matter must again be remanded for AOJ to seek to obtain any records for the Veteran related to treatment received at the Des Moines VAMC in 1984 or 1985.  The AOJ is reminded that, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2011).

Further, VA is required to notify a claimant that it has made reasonable efforts to obtain his or her Federal records but was either unable to obtain them or it was reasonably certain that any additional efforts to obtain such records would be futile.  Id.  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C.A. § 5103A(b)(2).

The Board notes that although the AOJ received a negative response to its request for records from the Omaha VAMC, it does not appear that the AOJ complied with the requirements of 38 C.F.R. § 3.159(e).  Thus, on remand, if it is determined that the Veteran's records of treatment at the Des Moines VAMC in 1984 or 1985 are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In its June 2009 remand, the Board directed the Veteran to be scheduled for a VA examination to determine current severity of his service-connected right great toe disability.  The examiner was instructed to set forth all objective findings regarding the Veteran's disability, and in conjunction with the otherwise applicable diagnostic criteria, discuss any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, supra.  

On October 9, 2009, the AOJ requested that the Veteran be scheduled for VA foot, spine, and joints examinations.  A handwritten notation indicates that those examination requests were cancelled by MAS (Medical Administration Services) due to an incorrect jurisdiction.  The examinations were again requested on October 20, 2009, and in December 2009, the Veteran underwent a VA examination "for evaluation of claimed disabilities of low back and left hip pain."  Although the examiner noted that the Veteran was also seeking an increased evaluation of his service-connected right great toe disability and included range of motion findings for the right great toe, the examination report did not specifically address the DeLuca factors as required by the Board's June 2009 remand.  See Stegall, supra.  Indeed, while the examiner noted objective evidence of a painful range of motion, he did not indicate at what point pain began or whether the Veteran experienced additional functional loss on account of pain.  Accordingly, the Board finds that the Veteran's claim for a higher rating for his service-connected right great toe disability, including status post bunionectomy with metatarsalgia, must again be remanded for the Veteran to be scheduled for a VA examination specific to his right toe disability in order to address the severity of that disability.  The examiner should be asked to state whether the Veteran's right great toe impairment is considered to be a moderate, moderately severe, or severe disability.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Here, although a rating of TDIU was previously denied in a July 2005 rating decision, a review of the evidence shows that in June 2009, the Veteran indicated that he was unable to work because of his foot pain.  Accordingly, the Board finds that the issue of entitlement to TDIU has again been raised by the record in connection with the Veteran's claim for an increased evaluation of his service-connected right great toe disability.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).

Accordingly, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  In this regard, the Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  In a September 2009 statement, the Veteran indicated that he was working one hour a day, five days a week, at a job where he earned $140.00 a week.  Thus, in opining as to the Veteran's employability, the examiner should specifically consider whether the Veteran is capable of work that would produce more than marginal income.

Also in its June 2009 remand, the Board directed the AOJ to arrange for a physician to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's left hip and/or low back disability is related to his service-connected right great toe disability and/or service-connected left foot plantar fasciitis.  The examiner was also requested to opine as to whether it is as likely as not that the Veteran's low back disability is related to his military service.  

As noted above, the Veteran underwent a VA examination in connection with his claims of service connection for left hip and low back disabilities in December 2009.  For the reasons set forth below, the Board finds that the VA examiner's opinion, obtained on remand, is not fully compliant with the terms of Board's prior remand.  Thus, the Board finds that it is necessary to again remand the Veteran's claims of service connection for a left hip and a low back disability so that the development required by the June 2009 remand may be accomplished.  See Barr and Stegall, supra.

With regard to the Veteran's claim of service connection for a left hip disability, the examiner did not provide the requested opinion.  A review of the record shows that the Veteran was diagnosed during a May 2002 VA examination as having degenerative arthritis of both hips.  The December 2009 examiner stated, however, that Veteran had sustained no injury to his hip and that his complained-of pain was located in the sacroiliac joint (SI) joint, rather than in the hip, and was the result of his low back.  The examiner then stated that the results of a lumbar magnetic resonance imaging (MRI) do not result in, or contribute to, the Veteran's left SI joint findings.  The examiner also noted pain in the piriformis and gluteal muscles, but later stated that the piriformis was not tender or functionally involved with the lumbar spine.  

Thus, it is unclear whether the examiner found that the Veteran does not have a diagnosed left hip disability, whether the Veteran's complained-of left hip pain is in actuality pain in his SI joint, or whether the Veteran has no disability that results in the Veteran's perceived left hip pain that is attributable to his service-connected right great toe disability or service-connected left foot plantar fasciitis.  Indeed, to the extent that the examiner's opinion can be read as attributing any complained-of pain in the Veteran's hip and surrounding area to his low back disability, that opinion is contradicted by the examiner's conclusion that the Veteran's lumbar MRI findings do not result in his left SI joint findings.  Thus, because the examiner failed to clearly render the requested opinion with respect to the Veteran's claimed left hip disability, the matter must again be remanded for the Veteran to be scheduled for a new examination to fully assess the nature and etiology of the Veteran's claimed hip disability.  

As for the Veteran's low back disability, the December 2009 VA examiner found that the Veteran's low back pain was the result of a 1991 work-related injury.  The examiner noted complaints of back pain in service resulting from a motorcycle accident, but found that that pain was located on the Veteran's right side and not the left, as was currently complained of.  The examiner concluded that if the Veteran's low back pain was secondary to an altered gait, his complained-of pain would be on the left side.

A review of the Veteran's service treatment records (STRs) shows complaints of recurrent back pain.  Low back pain, with associated pain in the right buttocks, was noted to exist following a motorcycle accident.  The Board notes that although point tenderness was noted to exist at L-3 on the right side, there is no indication that the Veteran's complaints of back pain were limited to his right side.  Further, a review of the Veteran's post-service treatment records document complaints of low back pain, which are not limited to left-sided back pain.  Indeed, private medical records dated in March 1997 show palpable tenderness in the lumbar paraspinal musculature, greater on the right side as compared to the left.  Although the December 2009 examiner noted tenderness overlying the left SI joint, it is not clear from the examination report that the Veteran limited his complaints of low back pain to his left side.  Accordingly, the basis for the examiner's negative nexus opinion is undermined by the fact that the Veteran has not limited his complaints of low back pain to the left side.

Further, the examiner notes that there were no complaints of low back pain between 1983 and 1994.  However, the Veteran claimed service connection for low back pain in 1984.  Further, as noted above, the Veteran asserted that he had sought treatment for his back from the Des Moines VAMC in 1984 and 1985.  Moreover, the Veteran has indicated that his 1991 work accident resulted in injury to his upper, rather than lower, back.  The Board notes that the Veteran also indicated that he had twisted his back in service in 1982 while carrying a box of ammunition.  The Board notes that one basis for the parties' January 2008 Joint Motion was that previous VA examiners had failed to address this evidence of back pathology prior to the 1991 work-related back injury.  As the December 2009 VA examiner similarly failed to consider this relevant lay evidence, the Board finds that another examination is warranted in connection with the Veteran's claim of service connection for a back disability.  On remand, the examiner must take into account all evidence of record, to specifically include the Veteran's lay statements regarding his back injuries and continuity of low back pain.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Appropriate action should be taken to obtain copies of any VA treatment records from the VAMC in Des Moines, Iowa, for the Veteran in 1984 and 1985.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that records related to treatment of the Veteran from 1984 and 1985 are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  Upon completion of the development requested in paragraph 1 above, the Veteran should be scheduled for a VA examination in connection with his claim for an increased evaluation of service-connected right great toe disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the right great toe disability.  As part of the evaluation, the examiner should describe the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should offer an opinion, based on his or her best medical judgment, as to whether the Veteran's right great toe disability is "moderate," "moderately severe," or "severe."  A complete rationale should be provided.  

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (employment that would produce sufficient income to be other than marginal) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his right great toe, the Veteran is service connected for a left foot plantar fasciitis, and a chronic fungal infection of the groin associated with pompholyx.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  Upon completion of the development requested in paragraphs 1 and 2 above, the Veteran should be scheduled for a VA examination in connection with his claims of service connection for a left hip and a low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)

The examiner is requested to identify all currently diagnosed disabilities of the low back and left hip.  The examiner should identify the specific disability that accounts for the Veteran having perceived pain in his left hip.  

The examiner should provide an opinion as to whether any currently diagnosed low back disability is at least as likely as not related to his period of military service. The examiner should consider the Veteran's specific assertions with regard to his claimed in-service and post-service back injuries and comment on whether the Veteran's current low back disability is related to either injury in service, as described by the Veteran.  As part of that opinion, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements regarding his in-service back injuries and continuity of symptoms thereafter.  Also as part of the opinion, the examiner must consider the evidence identified above of back pathology prior to the 1991 work-related back injury.

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected right great toe disability and/or service-connected left foot plantar fasciitis has caused or made chronically worse the Veteran's low back disability or any identified left hip disability or disability resulting in the Veteran's complained of left hip pain.

All opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky, supra.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

